 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CHRISTOPHER S. HALES
   Assistant U.S. Attorney
 3 NICHOLAS R. HENKE
   Local Rule 180 Prosecutor
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                      UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 3:14-MJ-00001-DMC
12                                   Plaintiff,          STIPULATION AND ORDER TO CONTINUE
                                                         SENTENCING
13                            v.
14   CASEY NEIL HAIGHT,                                  DATE: May 12, 2020
                                                         TIME: 11:00 a.m.
15                                  Defendant.           COURT: Hon. Dennis M. Cota
16

17                                                 STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through his counsel of record, hereby stipulate as follows:

20          1.      By previous order, in light of the current public health emergency, sentencing in this

21 matter was continued to May 12, 2020 at 11:00 a.m.

22          2.      By this stipulation, the parties now jointly move to vacate the sentencing date and

23 continue sentencing to June 16, 2020, at 11:00 a.m.

24 ///

25 ///

26 ///
27 ///

28 ///

      STIPULATION & ORDER TO CONTINUE SENTENCING         1
30
 1 IT IS SO STIPULATED.

 2

 3   Dated: March 24, 2020                                McGREGOR W. SCOTT
                                                          United States Attorney
 4

 5                                                        /s/ Christopher S. Hales
                                                          CHRISTOPHER S. HALES
 6                                                        Assistant U.S. Attorney
 7

 8   Dated: March 24, 2020                                /s/ Jerome Price
                                                          JEROME PRICE
 9
                                                          Counsel for Defendant
10                                                        CASEY NEIL HAIGHT
                                                          (Approved via email 3/24/2020)
11

12
                                              FINDINGS AND ORDER
13
           IT IS SO ORDERED, that sentencing is continued to June 16, 2020, at 11:00 a.m.
14

15
           FOUND AND ORDERED this 25th day of March, 2020.
16

17

18

19                                                   ____________________________________
                                                     DENNIS M. COTA
20                                                   UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28

     STIPULATION & ORDER TO CONTINUE SENTENCING       2
30
